DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The examiner approves applicant’s new title filed 06/23/2022 of:
DISPLAY DEVICE INCLUDING SIDE TERMINAL DISPOSED ALONG AN INCLINED SIDE SURFACE THEREOF

Claim Objections
The previous claim objections are withdrawn in view of applicant’s claim amendments filed 06/23/2022.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-4, 9, & 11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Pre-Grant Pub. 2020/0013846 to Kwon et al. (from hereinafter Kwon; prior art of record).
Regarding Claim 1, Kwon teaches a display device (e.g. Figs. 1A-3D; see Figs. 3A-C reproduced below for convenience) comprising:
an array substrate (e.g. comprising 110 and 390 combined; see Fig. 3A & ¶ [0073-78]) including a pixel array (e.g. of pixels PX; see Fig. 3C & ¶ [0045, 68]) disposed on a base substrate (e.g. 110/390), a side terminal (e.g. PAD1; see Figs. 3A-B & ¶ [0054-56]) disposed on the base substrate (110/390), and a transfer wiring (e.g. 150; see Figs. 3A-B & ¶ [0051-63]) electrically connected to the side terminal (PAD1) and the pixel array (e.g. Fig. 3C), the array substrate (110/390) having an inclined side surface (e.g. top angled side surface of substrate 110; see Figs. 1C & 3A, ¶ [0051-63]), and
a conductive connection pad (e.g. 370 [alternatively, the combination of 370, 360, and PAD2 together may also reasonably anticipate the claimed “conductive connection pad”]; see Figs. 3A-B & ¶ [0051-63]) including:
a first portion (e.g. portion of 370 proximate side terminal PAD1) directly contacting the inclined side surface (e.g. of 110; see again Figs. 1C & 3A) of the array substrate (110/390) to contact the side terminal (PAD1), and
a second portion (e.g. portion of 370/360/PAD2 proximate connector 390) directly contacting a lower surface of the array substrate (110/390; e.g. either of the flat bottom surface or the angled lower surface of 390 reasonably anticipate the claimed “lower surface”),
wherein the first portion (e.g. 370 proximate 110) and the second portion (e.g. 370 proximate 390) are connected to each other.

    PNG
    media_image1.png
    1154
    1555
    media_image1.png
    Greyscale


Regarding Claim 2, Kwon teaches the display device of claim 1, further comprising:
a cover substrate (e.g. 130; see Fig. 3A & ¶ [0049-50]) combined with the array substrate (110/390),
wherein an upper end of the conductive connection pad (370) is lower than a lower surface of the cover substrate (130; e.g. the “upper end” of 370 may reasonably constitute the interface where 370 physically contacts 140, which Figs. 1C & 3A distinctly depict as being located below the bottom surface of 130).

Regarding Claim 3, Kwon teaches the display device of claim 2, further comprising:
a filling member (e.g. 140; see Fig. 3A & ¶ [0050]) disposed between an upper surface of the side terminal (PAD1/150) and the lower surface of the cover substrate (130) and covering the upper surface of side terminal (e.g. PAD1/150; the Examiner submits that one of ordinary skill in the art would readily ascertain that, broadly construed, the claimed “side terminal” may reasonably encompass PAD1 together with the adjacent portion of Kwon’s “transfer wiring” 150, which Kwon’s 140 explicitly covers in Fig. 3A of Kwon, at least because Applicant’s Fig. 2 similarly illustrates that “transfer wiring” TL may also form “side terminal” SC1).

Regarding Claim 4, Kwon teaches the display device of claim 3, wherein the conductive connection pad (370) contacts a side surface of the filling member (140; as illustrated in Fig. 3A).

Regarding Claim 9, Kwon teaches the display device of claim 1, wherein the side terminal (e.g. PAD1) includes a plurality of conductive layers (e.g. PAD1/PAD2) vertically stacking on each other (as reasonably illustrated in Figs. 3A-B; see also ¶ [0054]).

Regarding Claim 11, Kwon teaches the display device of claim 1, further comprising:
a driving device (e.g. “driving circuit[s]” G-IC/D-IC; see Figs. 4A-B & [0076-80]) bonded to the conductive connection pad (370) on the lower surface of the array substrate (110/390) and configured to provide a driving signal or power to the transfer wiring (150) through the conductive connection pad (370) and the side terminal (e.g. PAD1).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kwon.
Regarding Claim 6, Kwon teaches the display device of claim 2, wherein the cover substrate (130) has an inclined side surface (as illustrated in Fig. 3A).
Although Kwon may not explicitly teach that the inclined side surface of the cover substrate (130) and the inclined side surface of the array substrate (110/390) have the same slope, it would nevertheless have been obvious to one of ordinary skill in the art to form the respective inclined side surfaces of the cover substrate (130) and array substrate (110/390) having the same slope, because it has been held that where general conditions of the claims are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges of device parameters by routine experimentation (e.g. in this case, slope inclinations of substrate side surfaces in a display panel; see MPEP § 2144.05).
Furthermore, it has been held that merely changing the shape of parts of an invention (e.g. slope inclinations for side surfaces of display substrates) involves only routine skill in the art, which is prima facie obvious in the absence of new or unexpected results. (See MPEP § 2144.04 IV)
Response to Arguments
Applicant’s arguments with respect to Claims 1-4, 6, 9, & 11 have been considered but are moot in view of the new grounds of rejection necessitated by applicant’s claim amendments filed 06/23/2022.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW E GORDON whose telephone number is (571)270-7432.  The examiner can normally be reached on M-F 9 a.m. - 6 a.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thao X Le can be reached on 5712721708.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Matthew E. Gordon/Primary Examiner, Art Unit 2892